1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4    JARRETT A. MILLER,                                  Case No. 2:18-cv-00264-JCM-NJK
5                                           Plaintiff,                   ORDER
6            v.
7    JAMES DZURENDA et al.,
8                                      Defendants.
9
10
11          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

12   a former state prisoner. On February 7, 2019, this court issued an order denying the

13   application to proceed in forma pauperis for prisoners as moot because plaintiff was no

14   longer incarcerated. (ECF No. 8 at 8). The court ordered plaintiff to file a fully complete

15   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of

16   $400.00 within thirty (30) days from the date of that order. (Id.) The thirty-day period has

17   now expired, and plaintiff has not filed an application to proceed in forma pauperis for

18   non-prisoners, paid the full filing fee, or otherwise responded to the court’s order.

19   Moreover, plaintiff has not filed an updated address with this court. (See ECF No. 13).

20          District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

26   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal

27   for failure to comply with an order requiring amendment of complaint); Carey v. King, 856

28   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
1    pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
2    F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
3    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
4    failure to comply with local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
11   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          In the instant case, the court finds that the first two factors, the public’s interest in
13   expeditiously resolving this litigation and the court’s interest in managing the docket,
14   weigh in favor of dismissal. The third factor, risk of prejudice to defendants, also weighs
15   in favor of dismissal, since a presumption of injury arises from the occurrence of
16   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
17   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
18   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
19   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
22   F.2d at 1424. The court’s order requiring plaintiff to file an application to proceed in forma
23   pauperis for non-prisoners or pay the full filing fee within thirty (30) days expressly stated:
24   “IT IS FURTHER ORDERED that, if [p]laintiff fails to timely comply with this order, the
25   court shall dismiss this case without prejudice.” (ECF No. 8 at 8). Thus, plaintiff had
26   adequate warning that dismissal would result from his noncompliance with the court’s
27   order to file an application to proceed in forma pauperis for non-prisoners or pay the full
28   filing fee within thirty (30) days.



                                                  -2-
1           It is therefore ordered that this action is dismissed without prejudice based on
2    plaintiff’s failure to file an application to proceed in forma pauperis for non-prisoners or
3    pay the full filing fee in compliance with this court’s February 7, 2019, order.
4           It is further ordered that the clerk of court shall enter judgment accordingly.
5
6           DATED THIS 19th day of April 2019.
7
8                                                      UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
